Bell, J.
By the 14th General Rule, “ no new count or amendment of a declaration shall be allowed, without the consent of the defendant, unless it be consistent with the original declaration, and for the same cause of action.”
A promissory note is admissible in evidence under the count for money had and received. But a written promise for the delivery of specific articles, or for the payment of fnoney and the delivery of specific articles, is not technically a promissory .note. We-know of no decision, that such a note is admissible under the money counts. It furnishes a claim not for a certain sum of money, but for unliquidated damages for the non-performance of a special contract.
*98The amendment desired would introduce a new cause of action, and is therefore inadmissible.

Judgment for the defendant